DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 28 September, 2020.
This application is a continuation of US Application No. 16/599,697 now US 10,803,981.
Claims 1 - 34 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 25 is objected to because of the following informalities:  Claim 25 contains a typographical error; reciting: “X descriptions”. It appears that the word “descriptions” should be “prescriptions”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 45 of U.S. Patent No. 10,803,981 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite at issue recite all of the limitations of the pending claims. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019). 
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
Claim 1 is representative. Claim 1 recites: 
A system for applying computer technology that systematically integrates a person’s biochemical, symptomatic, and genetic status to generate a recommended hormone therapy treatment prescription for the person, the system comprising:
a processor; and
a memory;
wherein the memory is configured to store (1) data representative of a measured level of a first hormone in a person, (2) data representative of a measured level of a second hormone in the person, (3) symptom data for a plurality of symptoms experienced by the person that relate to a plurality of conditions associated with deficiencies of the first and second hormones, and (4) genetic profile data for the person; and 
wherein the processor is configured to: 
access the memory;
perform an analysis of the first hormone measured level data, the second hormone measured level data, the symptom data, and the genetic profile data; and
based on the analysis, generate a recommended hormone therapy prescription to treat a hormone deficiency condition experienced by the person, wherein the prescription comprises (1) a formulation comprising (i) the first hormone, a biologically active form thereof, an analog thereof, a precursor thereof, and/or a metabolite thereof, and (ii) the second hormone, a biologically active form thereof, an analog thereof, a precursor thereof, and/or a metabolite thereof, and (2) a dosage for the formulation.
Claim 33 recites a method, and Claim 32 recites medium with instructions for performing the steps recited in Claim 1. Claim 33 recites additional features including a “female person”, including body fat in the deficiency factor calculation, and particular hormones, that merely narrow the abstract idea addressed below. Claim 33 also recites a “biological sample assay”. This feature is discussed below together with Claims 2, 11 and 12.
Claims 1 – 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a method and apparatus which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
perform an analysis of the first hormone measured level data, the second hormone measured level data, the symptom data, and the genetic profile data; and
based on the analysis, generate a recommended hormone therapy prescription to treat a hormone deficiency condition experienced by the person, wherein the prescription comprises (1) a formulation comprising (i) the first hormone, a biologically active form thereof, an analog thereof, a precursor thereof, and/or a metabolite thereof, and (ii) the second hormone, a biologically active form thereof, an analog thereof, a precursor thereof, and/or a metabolite thereof, and (2) a dosage for the formulation.
The specification discloses the conventional process for hormone therapy decision making includes a doctor obtaining patient symptoms that are associated with a hormone deficiency, obtaining hormone levels, and applying their own knowledge and experience to decide an appropriate hormone therapy and dosage. The doctor writes a prescription that is filled by the patient, who administers the hormone therapy. The specification further suggests that the conventional process does not rely on the person’s genetic makeup, although the prior art belies this assertion (see Hyde). Nonetheless, the specification discloses that the present invention considers the patient’s genetic profile which is used to scale the other factors based on the presence of certain genes. Genes may indicate a person’s metabolism of hormones, or a contra-indication to hormone therapy. As an example, breast cancer susceptibility indicated by the BRCS1/BRCA2 genes would result in no hormone therapy being recommended. These contra-indications and genetic metabolism factors are well known as disclosed in the specification. 
The claims recite analyzing patient data stored in memory including 1st and 2nd hormone levels, symptom experience and genetic profile data. The data is obtained using well-known techniques as disclosed in the specification. The specification discloses that the analyzing comprises calculating various factors such as H1DF and H2DF – Hormone ½ Deficiency Factors using expressly discloses equations. For example: Equations (4) calculates H1DF as: H1DF = H1MDF*H1DSEF*GMF. The individual factors each are expressly disclosed as mathematical formulae – i.e. Equations (1) – (3). Once calculated, the factors are used as an index to a look-up table where hormone treatments of various formulations are associated with the calculated factors.
The claims, as illustrated by Claim 1, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  Analyzing patient data by calculating factors using mathematical formulae that can be computed mentally or with the aid of pen and paper, is a process that, except for generic computer implementation steps, can be performed in the human mind. In particular, the various equations disclosed with respect to the present invention can be can be performed in the human mind, or with the aid of pen and paper. Similarly, matching the calculated factors to an entry in a look-up table and observing the associated treatment formulation, is a process that, except for generic computer implementation steps, can be performed in the human mind. Indeed, the specification discloses that the doctor may be provided with a printed chart or index, mapping different prescriptions to H1DF,H2DF value pairs that they may consult to identify the appropriate prescription (0122). As such, the claims recite an abstract idea within the mental process grouping.
The claims, as illustrated by Claim 1, also recite an abstract idea within the “mathematical formula or relationship” grouping. The recited analysis of the data is accomplished by executing various formulas that are disclosed in the specification and performing various mathematical calculations. As such, the claims recite an abstract idea within the mathematical formula or relationship grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
A system for applying computer technology that systematically integrates a person’s biochemical, symptomatic, and genetic status to generate a recommended hormone therapy treatment prescription for the person, the system comprising:
a processor; and
a memory;
wherein the memory is configured to store (1) data representative of a measured level of a first hormone in a person, (2) data representative of a measured level of a second hormone in the person, (3) symptom data for a plurality of symptoms experienced by the person that relate to a plurality of conditions associated with deficiencies of the first and second hormones, and (4) genetic profile data for the person; and 
wherein the processor is configured to: access the memory.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The system comprising a processor and memory are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Storing data in memory, and accessing it with a processor are an extra-solution activities – i.e. a data gathering steps. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract therapy recommendation process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract identification process. The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure. Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particular in order to satisfy U.S.C. 112. Additionally, storing data in memory and accessing it using a processor are conventional computer functions as in as in Versata and OIP Tech. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually. As such, the additional elements recited in the claim do not provide an inventive concept that amounts to significantly more than the abstract therapy recommendation process.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of genetic data (8, 9); types of hormone and genetic profile data (19, 22); formulations for prescription recommendations (28, 29); those that recite additional abstract ideas including: translating measured levels into values (3); including medical information in the analysis (7); including a third hormone in the analysis (10); including a body fat value in the analysis (20); adjusting a prescription based on tracked hormone levels (13); computing deficiency values (15 – 18, 21, 23, 34); those that recite well-understood, routine and conventional activity or computer functions including: a user interface with various features for displaying and entering data (4, 5); a client server architecture (6); storing medical information (7); repetitive calculations (14); a grid of cells and associated values (24 – 27); plural processors and memories (30, 31) or those that are an ancillary part of the abstract idea.  The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
Claims 2, 11, 12 and 33 recite limitations related to a (plurality of) “biological sample assay” that measures hormone levels. Initially, Examiner notes that, according to the specification, it is not routine or typical to measure hormone levels prior to prescribing hormone therapy, although many doctors do so. The specification describes the assay (both biological and genetic) at a high level of generality. For example, the assay can be administered by a testing company, or assay provider, using any suitable method (0040, 0041, 0047, 0076). As such, under the broadest reasonable interpretation; “measuring hormone levels with a biological sample assay” is an extra-solution activity – i.e. a data gathering step. The assay, administered by third parties, is operating in its normal capacity to provide the hormone level data. Additionally, under Step 2B, “measuring hormone levels with a biological sample assay” is a conventional activity in medicine as evidenced by the specification’s disclosure that many doctors measure hormone levels when prescribing hormone therapy. Indeed, Examiner takes Official Notice that measuring hormone levels with a biological sample assay is routine when prescribing hormone therapy. As such, the additional of a well-known assay does not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The method claims are no different from the apparatus claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 8 – 14 and 29 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al.: (US PGPUB 2010/0023344 A1) in view of Waldon et al.: (US PGPUB 2003/0036923 A1).
CLAIMS 1 and 32
Hyde discloses a system for maintaining a level of hormones in a subject that includes the following limitations:
An system for applying computer technology that systematically integrates a person’s biochemical, symptomatic, and genetic status to generate a recommended hormone therapy treatment prescription for the person, the system comprising: a processor and a memory; wherein the memory is configured to store (1) data representative of a measured level of a first hormone in a person, (2) data representative of a measured level of a second hormone in the person, and (4) genetic profile data for the person; wherein the processor configured to: access the memory; perform an analysis of the first hormone measured level data, the second hormone measured level data, and the genetic profile data; and based on the analysis, generate a recommended hormone therapy prescription to treat a hormone deficiency condition experienced by the person, wherein the prescription comprises (1) a formulation comprising (i) the first hormone, a biologically active form thereof, an analog thereof, a precursor thereof, and/or a metabolite thereof, and (ii) the second hormone, a biologically active form thereof, an analog thereof, a precursor thereof, and/or a metabolite thereof, and (2) a dosage for the formulation; (Hyde 0005, 0011, 0029, 0031 – 0035, 0045, 0060, 0064, 0065, 0115, 0132, 0140, 0150).
Hyde discloses a system and method that uses a computer to gather and analyze levels of one or more hormones, and a genetic profile of a person to recommend a hormone therapy consisting of a dosage of one or more – including two - hormones. With respect to the following limitations:
a memory configured to store (3) symptom data for a plurality of symptoms experienced by the person that relate to a plurality of conditions associated with deficiencies of the first and second hormones; perform an analysis of the symptom data and based on the analysis, generate a recommended hormone therapy prescription to treat a hormone deficiency condition experienced by the person; (Waldon 0030, 0032 – 0038, 0084, 0085, 0088, 0091 - 0094, 0114, 0117).
Hyde does not expressly disclose storing symptom data in a memory. However, Hyde (see 0028, 0042, 0064, 0065, 0132, 0140) discloses screening a subject for the presence of a disease and recommending a hormone therapy that will “relieve symptoms of menopause”; and that depends on the symptoms to be treated, where the symptoms are associated with hormone level deficiencies. Screening for a disease and recommending treatment to relieve symptoms associated with hormone deficiencies at least implies gathering symptom information and storing it in memory. Nonetheless, Waldon discloses obtaining and storing data for symptoms (and other objective measures such as excretion measures (0105) experienced by a patient relative to hormone deficiency, and analyzing the symptoms and other measures with an algorithm for recommending hormone replacement therapy. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the hormone therapy recommendation system of Hyde so as to have included storing and analyzing symptoms that relate to hormone deficiency, in accordance with the teaching of Waldon, in order to allow for recommending therapy based on symptoms, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
CLAIMS 2, 11 and 12
The combination of Hyde/Waldron discloses the limitations above relative to Claim 1. Hyde also discloses the following limitations:
a (plurality of) biological sample assay that measures (1) a level of a first hormone in the person, and (2) a level of a second hormone in the person based on an analysis of a bodily fluid sample from the person, wherein the first hormone measured level data and the second hormone measured level data are derived from the first and second hormone levels that are measured by the biological sample assay; (Hyde 0030, 0046, 0052 – 0056).
Hyde discloses assays for measuring hormone levels.
CLAIMS 8 and 9
The combination of Hyde/Waldon discloses the limitations above relative to Claim 2. Additionally, Hyde discloses the following limitations:
wherein the genetic profile data comprises gene data about whether the person has an allele of a gene which affects a person’s metabolism of the first and/or second hormones; (Hyde 0031, 0073 – 0082);
wherein the genetic profile data comprises gene data about whether the person has an allele of a gene linked to an adverse health risk for a human if the human is treated with the first and/or second hormones; (Hyde 0031, 0073 – 0082).
CLAIMS 29 - 31
The combination of Hyde/Waldon discloses the limitations above relative to Claim 2. Additionally, Hyde discloses the following limitations:
a plurality of different formulations of the first and second hormones, biologically active forms thereof, analogs thereof, precursors thereof, and/or metabolites thereof; and wherein the processor is further configured to, based on the analysis, select a formulation from among the different formulations for use in the recommend hormone therapy prescription; (Hyde 0005, 0029, 0031, 0038) – disclosing plural formulations
wherein the processor comprises a plurality of processors; (Hyde 0163);
wherein the memory comprises a plurality of memories; (Hyde 0163).
CLAIM 10
The combination of Hyde/Waldon discloses the limitations above relative to Claim 2. With respect to the following limitations:
wherein the memory is further configured to store (1) data representative of a measured level of a third hormone in the person, and (2) symptom data for a plurality of symptoms experienced by the person that relate to a plurality of conditions associated with a deficiency of the third hormone, and wherein the processor is further configured to:
perform an analysis of the first hormone measured level data, the second hormone measured level data, the third hormone measured level data, the symptom data for symptoms experienced by the person that relate to conditions associated with deficiencies of the first, second, and third hormones, and the genetic profile data; and
based on the analysis, generate a recommended hormone therapy prescription for the person to treat a hormone deficiency condition experienced by the person, wherein the prescription comprises (1) a formulation comprising any combination of (i) the first hormone, an analog thereof, a precursor thereof, and/or a metabolite thereof, (ii) the second hormone, an analog thereof, a precursor thereof, and/or a metabolite thereof, and (iii) the third hormone, an analog thereof, a precursor thereof, and/or a metabolite thereof and (2) a dosage for the formulation.
Hyde/Waldon teaches receiving, storing and analyzing “two or more” hormone levels and other data to make a recommendation for therapy (0115). Hyde contemplate a third hormone.
CLAIM 4
The combination of Hyde/Waldon discloses the limitations above relative to Claim 2. Additionally, Waldon discloses the following limitations:
wherein the processor is further configured to provide a user interface, the user interface configured to receive input that defines the symptom data; (Waldon 0030, 0032 – 0038, 0084, 0085, 0088, 0091 - 0095, 0114, 0117).
Hyde does not expressly disclose receiving symptom experience data. However, Hyde (see 0028, 0042, 0064, 0065, 0132, 0140) discloses screening a subject for the presence of a disease and recommending a hormone therapy that will “relieve symptoms of menopause”; and that depends on the symptoms to be treated, where the symptoms are associated with hormone level deficiencies. Screening for a disease and recommending treatment to relieve symptoms associated with hormone deficiencies at least implies gathering symptom information and storing it in memory. Nonetheless, Waldon discloses obtaining and storing data for symptoms (and other objective measures such as excretion measures (0105) experienced by a patient relative to hormone deficiency via a user interface. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the hormone therapy recommendation system of Hyde so as to have included a user interface for collecting symptom data, in accordance with the teaching of Waldon, in order to allow for recommending therapy based on symptoms, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
CLAIM 6
The combination of Hyde/Waldon discloses the limitations above relative to Claim 2. Additionally, Waldon discloses the following limitations:
wherein the processor comprises a first processor and a second processor, the first processor being resident in a user computer, the second processor being resident in a server; wherein the first processor is configured to collect the symptom data from the user interface, and wherein the second processor is configured to perform the analysis; (Waldon 0030, 0039 – 0045, 0084, 0085, 0091 – 0094).
Waldon discloses a first (i.e. a user terminal for entering symptom data) and second processor (i.e. a server for analyzing the symptom data). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the hormone therapy recommendation system of Hyde so as to have included a user interface in a remote computer for collecting symptom data, in accordance with the teaching of Waldon, in order to allow for remote access to the system, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
CLAIMS 13 and 14
The combination of Hyde/Waldon discloses the limitations above relative to Claim 2. Additionally, Hyde discloses the following limitations:
wherein the processor is further configured to repeat its operations for the person over time; wherein the processor and memory are further configured to (1) track the measured first and second hormone level data for the person over time; (Hyde 0005, 0034, 0035, 0060, 0061);
wherein the processor is further configured to adjust the analysis based on the tracked measured first and second hormone level data; (Hyde 0042).
Hyde discloses obtaining a time-history of hormone levels that are tracked and used to adjust the therapy. With respect to the following limitations:
track the symptom data for the person over time; and adjust the analysis based on the tracked symptom data; (Waldon 0002, 0084, 0095, 0114).
Waldon discloses a first (i.e. a user terminal for entering symptom data) and second processor (i.e. a server for analyzing the symptom data). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the hormone therapy recommendation system of Hyde so as to have included a user interface in a remote computer for collecting symptom data, in accordance with the teaching of Waldon, in order to allow for remote access to the system, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al.: (US PGPUB 2010/0023344 A1) in view of Waldon et al.: (US PGPUB 2003/0036923 A1) and in view of Johnson et al.: (US PGPUB 2012/0101847 A1)
CLAIM 5
The combination of Hyde/Waldon discloses the limitations above relative to Claim 4. With respect to the following limitations:
wherein the user interface includes a plurality of slider bars, each slider bar corresponding to a different symptom relating to a condition associated with a deficiency of the first and/or second hormone, and wherein the slider bar is adjustable in response to input to define a value within a range of values for severity of its corresponding symptom, and wherein the symptom data comprises the input-defined severity values; (Johnson 0184, Fig. 20B).
Johnson discloses entering symptoms over time via a user interface that includes a slider bar for each symptom that indicates severity. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the hormone therapy recommendation system of Hyde/Waldon so as to have included user interface with slider bars for symptom severity, in accordance with the teaching of Johnson, in order to allow for intuitive data input, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al.: (US PGPUB 2010/0023344 A1) in view of Waldon et al.: (US PGPUB 2003/0036923 A1) and in view of Azarnoff et al.: (US PGPUB 2003/0175329 A1)
CLAIM 7
The combination of Hyde/Waldon discloses the limitations above relative to Claim 2. With respect to the following limitations:
the memory is further configured to store medical information about the person, and wherein the analysis is also performed on the medical information, wherein the medical information comprises a body fat composition characteristic for the person and/or a surgical history for the person; (Azarnoff 0090, 0502, 0504).
Azarnoff discloses determining the dosage of a hormone replacement therapy based on BMI. A low BMI results in a low dose, and a high BMI results in a high doe. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the hormone therapy recommendation system of Hyde/Waldon so as to have included adjusting hormone replacement therapy dosage based on BMI, in accordance with the teaching of Azarnoff, in order to compensate for body fat composition, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
CLAIM 27
The combination of Hyde/Waldon discloses the limitations above relative to Claim 26. Additionally, Hyde discloses the following limitations:
wherein the first hormone comprises progesterone, and wherein the second hormone comprises estrogen; (Hyde 0043).
Claim Objections
CLAIMS 3 and 15 - 28
Claims 3 and 15 – 28 depend directly or indirectly from Claim 1 which is rejected as shown above. Claims 3 and 15 – 28 are objected to as being dependent upon a rejected base claim, but would be non-obvious over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. For example the claims recite “a data structure that associated prescriptions with a first and second factor” having “a grid of cells”, “translating measured values into factors”, and selecting a therapy from the data structure using the values”, “computing deficiency values/adjustment factors” for hormones, symptoms, metabolism, body fat, risk. These data structures and value/factor calculations are not disclosed in the art.
CLAIMS 33 and 34
Claims 33 and 34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 12 September, 2022